Name: 2009/474/EC,Euratom: Council Decision of 9Ã June 2009 appointing a Judge to the European Union Civil Service Tribunal
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service; NA
 Date Published: 2009-06-19

 19.6.2009 EN Official Journal of the European Union L 156/56 COUNCIL DECISION of 9 June 2009 appointing a Judge to the European Union Civil Service Tribunal (2009/474/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 225a thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140b thereof, Whereas: (1) The European Union Civil Service Tribunal (hereinafter referred to as the Civil Service Tribunal) was established by Council Decision 2004/752/EC, Euratom (1). To that end, that Decision added an Annex to the Protocol on the Statute of the Court of Justice (hereinafter referred to as Annex I to the Statute of the Court of Justice). (2) By Decision 2005/150/EC, Euratom (2), the Council determined the conditions and arrangements governing the submission and processing of applications for appointment as a judge of the Civil Service Tribunal, as provided for in Article 3(2) of Annex I to the Statute of the Court of Justice. (3) By Decision 2005/49/EC, Euratom (3), the Council determined the operating rules of the committee provided for in Article 3(3) of Annex I to the Statute of the Court of Justice, (hereinafter referred to as the Committee). (4) Pursuant to the resignation of one of the Judges of the Civil Service Tribunal, a public call for applications for the appointment of a judge to the Civil Service Tribunal for the period from 1 September 2009 to 31 August 2015 was published on 6 March 2009 (4). (5) The Committee met on 26 March, on 7 May and on 25 and 26 May 2009. On completion of its discussions, it finalised the opinion and list provided for in Article 3(4) of Annex I to the Statute of the Court of Justice. (6) Under the fourth paragraph of Article 225a of the EC Treaty and the fourth paragraph of Article 140b of the EAEC Treaty, Judges of the Civil Service Tribunal are appointed by the Council. (7) Accordingly, it is appropriate to appoint one of the persons included on the list provided for in Article 3(4) of Annex I to the Statute of the Court of Justice, ensuring a balanced composition of the Tribunal on as broad a geographical basis as possible from among nationals of the Member States and with respect to the national legal systems represented, as provided for in Article 3(1) of Annex I to the Statute of the Court of Justice, HAS DECIDED AS FOLLOWS: Article 1 Maria Isabel ROFES i PUJOL is hereby appointed Judge to the European Union Civil Service Tribunal for a period of six years, from 1 September 2009 to 31 August 2015. Article 2 This Decision shall take effect on the day following its publication in the Official Journal of the European Union. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 9 June 2009. For the Council The President E. JANOTA (1) OJ L 333, 9.11.2004, p. 7. (2) OJ L 50, 23.2.2005, p. 7. (3) OJ L 21, 25.1.2005, p. 13. (4) OJ C 53, 6.3.2009, p. 15.